993 So.2d 1119 (2008)
Robert J. DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1528.
District Court of Appeal of Florida, First District.
October 14, 2008.
Robert J. Davis, pro se, Appellant.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant has filed a rule 3.800(a) motion raising several illegal sentence claims. We affirm the trial court's summary denial of all of the claims except for the claim that the trial court improperly sentenced the appellant as a prison releasee reoffender (PRR) for the felony battery conviction. The trial court may not sentence the appellant as a PRR for a felony battery conviction. See Johns v. State, 971 So.2d 271, 272 (Fla. 1st DCA 2008) (discussing that Johns's felony battery conviction could not be enhanced via the PRR statute because the reclassified simple battery can "never be a forcible felony, and so will not support a[PRR] sentence"). We therefore reverse and remand this claim with directions that the trial court strike the PRR designation from the appellant's felony battery sentence.
AFFIRMED IN PART, REVERSED AND REMANDED IN PART with directions.
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.